Title: To James Madison from David Nye and Others, 8 August 1804 (Abstract)
From: Nye, David
To: Madison, James


8 August 1804, Falmouth. “Humbly represent the Subscribers that they are well acquainted with James Freeman Esqr. of Sandwich in the State of Massachusetts & having Understood that the said Freeman has made application for the appointment of Collector for the District of Barnstable in the place of Joseph Otis Esqr. the present incumbent in that Office, we take the liberty to state to your Honour that the said Freeman is a respectable Magistrate in the County wherein he resides that he is a Man of reputation and Integrity, in Addition to which we know him to have uniformly been & that he still continues to be a Steady active & zealous friend & supporter of the existing Administration of the Federal Government.”
